Citation Nr: 0312717	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-00 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a neurological 
disability claimed as a seizure disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1969 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in June 2001, but 
was remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran was treated for hand tremors which were 
attributed to anxiety on one occasion during active service; 
the remainder of the service medical records and medical 
records for the first year following discharge from service 
are negative for evidence or a diagnosis of a chronic 
neurological disability, and the fact of chronicity of a 
neurological disability during service is not supported.  

2.  The veteran's current symptomatology initially manifested 
many years after the end of active service and the 
presumptive period.

3.  There is no qualified medical opinion that relates the 
veterans' current symptomatology to active service.  


CONCLUSION OF LAW

A neurological disability claimed as a seizure disorder was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed a seizure disorder 
and tremors as a result of active service.  He notes that he 
was treated for hand tremors during service, which he 
believes was an early manifestation of his current 
disability.  In addition, the veteran contends that the 
disability may have begun as a result of a shrapnel wound he 
sustained to his forehead.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (VCAA) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

The veteran received timely notice of the decision on appeal, 
and he has been provided with a Statement of the Case and 
Supplemental Statements of the Case that contain the laws and 
regulations concerning his claim, and an explanation of the 
reasons and bases for the denial of his claim, which also 
indicated what evidence was needed to prevail.  In addition, 
VA has obtained all medical records that have been identified 
by the veteran, and has afforded him medical examinations in 
conjunction with his claim.  The June 2001 remand requested 
that additional action be taken to comply with the VCAA.  
Subsequently, a letter was sent to the veteran in May 2002.  
This letter informed the veteran what evidence was necessary 
to establish entitlement to the benefit he claimed, what 
evidence it was his responsibility to submit, and what 
assistance would be provided by VA in obtaining evidence.  
The veteran has had one year to respond to this letter.  The 
Board must conclude that the duties to notify and assist have 
been completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

If epilepsies become manifest to a degree of 10 percent 
within one year of separation from active service, then they 
are presumed to have been incurred during active service, 
even though there is no evidence of epilepsies during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. §  3.303(d).  For the showing 
of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. §  3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may still be established if 
the condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
U.S. Vet. App. No. 94-503 (November 5, 1997).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002).  

The service medical records show that the veteran was seen 
for complaints of nervous tremors in his hands on August 9, 
1969.  On August 13, 1969, the veteran was seen for anxiety.  
He was noted to be very nervous, and his deep tendon reflexes 
were 3+/5+.  Records from August 14, 1969, state that the 
veteran had been seen for nervous symptoms.  He was being 
treated with valium.  The remainder of the service medical 
records are negative for treatment of a tremor.  They are 
also negative for a diagnosis or treatment of epilepsy.  The 
August 1970 discharge examination was negative for a tremor, 
epilepsy, and all other neurological disabilities.  

The earliest post service medical evidence to show treatment 
for a neurological disability are private medical records 
from 1997.  April 1997 records show complaints of blurred 
vision, dizziness, occasional slurred speech, staring spells, 
and headaches.  These symptoms began four or five months ago 
and happened three times each week.  An electroencephalogram 
was conducted at this time, and was found to be moderately 
abnormal.  An April 1997 X-ray study revealed a small 
metallic foreign body within the right temporal lobe of the 
brain.  An August 1997 letter from the veteran's doctor said 
that the veteran's staring episodes did not sound exactly 
like seizures, but needed further evaluation.  

June 1997 records note that the veteran's medication was 
reduced due to his propensity for tremors.  

A September 1997 letter from the veteran's doctor stated that 
the veteran had begun having episodes about two years ago 
which did not sound like seizures to the doctor.  The veteran 
had undergone electroencephalograms which showed some non-
specific slowing and left temporal wicket waves, which were 
not associated with epilepsy, and a background that was 
minimally within normal limits.  A computed tomography scan 
revealed what was probably a calcification along the top of 
the brain near the faux on the left side.  There was also a 
marked tremor, which was believed to be related to Lithium.  

Private hospital records from October 1997 state that the 
veteran had a 20 year history of uncontrollable shaking, and 
a one year history of staring spells.  The final diagnosis 
was nonepileptic seizure disorder, and the secondary 
diagnosis was a bipolar disorder.  December 1997 records note 
visible shakiness.  

VA treatment records from 1999 show that the veteran 
continued to be seen for tremors and neurological complaints.  
February 1999 records include an assessment of familial 
tremor probably exaggerated by anti-psychotics.  March 1999 
records note assessments of major depression with a history 
of a bipolar disorder.  His medication had caused more 
tremors.  May 1999 records note a resting tremor of the upper 
limb.  The diagnosis was Parkinson's disease.  

The veteran appeared at a hearing before a hearing officer at 
the RO in December 1999.  He testified that he experienced 
shaking, trembling, and staring spells.  He stated his 
headaches had been present since discharge from service.  The 
veteran said that he had begun having the seizures about 
three or four years ago.  He had not experienced anything 
similar prior to that time.  

An April 2000 computed tomography scan of the head noted a 
small rounded calcific density midline of the left parietal 
lobe.  There were no other abnormalities.  The impression was 
an essentially normal scan of the head.  

The veteran underwent a neurological consultation in July 
2000.  The impression was tension headaches, probable partial 
complex seizure disorder (metal fragment in brain), and no 
evidence of Parkinson's disease.  The tremor was most likely 
due to medication.  

The veteran was afforded a VA fee basis examination by a 
private doctor in March 2003.  He gave a history of tremors 
which started in 1969 or 1970.  The veteran reported problems 
with fine motor skills that are increased with anxiety.  He 
said that his hand tremors occurred more frequently and were 
more severe.  These happened every day for two or three 
hours.  A review of the claims folder showed that the veteran 
had been treated in the past for seizures.  He had previously 
been on Depakote, and earlier records state that his tremor 
may have been secondary to this medication.  The use of 
Depakote had been discontinued.  The veteran also reported 
tingling in his fingers and arms, occasional numbness, and 
difficulty with touch requiring fine motor movements.  
Following the examination and review of the record, the 
assessment was benign essential tremor.  It was the 
examiner's opinion that this was an acquired condition.  
However, there was no evidence in the claims folder to show 
that it started in the military.  

Initially, the Board notes that the veteran contends that he 
may have developed epilepsy or another neurological 
disability secondary to a shrapnel injury to the head.  At 
other times, he seems to contend that his symptoms may be the 
result of a psychiatric disability that began during service.  
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2002).  However, the 
veteran is not currently service connected for any 
disability.  In fact, entitlement to service connection for 
shell fragment wounds of the head and for depression was 
denied a June 2001 Board decision.  As the veteran does not 
have any service connected disabilities, entitlement to 
service connection for a neurological disability on a 
secondary basis is not for consideration. 

The service medical records do not contain either a diagnosis 
or evidence of a chronic neurological disability.  These 
records show that the veteran was seen over a five day period 
in August 1969 for complaints that included tremors of the 
hand.  The examiner appears to attribute this to anxiety and 
nervousness, and there was no diagnosis of a neurological 
disability.  The remainder of the service medical records are 
negative for evidence of a tremor, as well as for staring 
spells and chronic headaches.  The August 1970 discharge 
examination was negative for a diagnosis of epilepsy or any 
other neurological disability.  The post service medical 
records are also negative for a diagnosis or evidence of 
epilepsy or any other neurological disability for the first 
year following discharge from service.  Therefore, as the 
fact of chronicity in service is not adequately supported, 
continuity of symptomatology after discharge is required to 
support the veteran's claim.  38 C.F.R. § 3.303(b).  

The Board finds that the evidence does not establish 
continuity of symptomatology between discharge from service 
and the development of the veteran's current disability.  
There is no diagnosis or evidence of epilepsy or any other 
neurological disabilities or symptoms between the veteran's 
discharge in 1970 and medical records dated 1997, when his 
current disability was first manifested.  The 1997 records 
give a 20 year history of shaking, and a one year history of 
staring spells.  He testified in December 1999 that what he 
describes as his seizures began three or four years ago.  The 
histories were all obtained from the veteran.  They show a 
gap between the end of service and the beginning of his 
symptoms, and they all place the beginning of his symptoms 
well after the end of active service and the one year 
presumptive period after discharge from service.  The medical 
records attribute his symptoms to several possible sources, 
some of which are contradictory.  These include Parkinson's 
disease, a partial complex seizure disorder, familial causes, 
and as a side effect of his psychiatric medications.  
However, not a single examiner has related the veteran's 
current symptoms to active service.  Furthermore, the March 
2003 VA fee basis examiner specifically stated that there was 
no evidence in the claims folder to show that the veteran's 
disability started in the military.  The Board is aware that 
the veteran sincerely believes that his disability is the 
result of active service, but he is not a physician, and he 
is not qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, as there is no continuity of 
symptomatology between active service and the veteran's 
current symptoms, and no qualified medical opinion that shows 
a relationship between active service and the veteran's 
current symptoms, entitlement to service connection for a 
neurological disability is not warranted.  


ORDER

Entitlement to service connection for a neurological 
disability claimed as a seizure disorder is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

